DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not particularly point out and distinctly claim the invention, in that scope of invention has not been sufficiently defined, making the boundaries of the scope of claim language unclear.  See MPEP 2173.  The claims lack sufficient structural and/or functional language required to clearly define the scope of a distinct operable invention. Some examples of this lack of structural and/or functional language are directed to the following: (claim 1) in the preamble, “such as” and “and the like” renders the claim indefinite in that the metes and bounds of the claim cannot be determined; (claim 1) at the very beginning of the claim, it is 
Similar 112 issues as above are found throughout several of the dependent claims.  In addition, there is a lack of antecedent basis for “said actuating member” in each of claims 6 and 14-16.  Also, it is unclear from the language of claim 3 what function is served by the second coil in the context of claim language; and in claim 5, it is unclear how, in what way, and by what means the elements of the claim language contribute to the function of causing the locking of the door when the door is closed, in the context of the claim language. Similar 112 issues as these are also found throughout several of the remaining claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 11, 13, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rocchitelli, US Patent Application Publication 2017/0011866A1, in view of Christmann et al., US Patent Application Publication 2010/0192994A1.
Regarding claim 1, Rocchitelli (as can be seen in figures 4-6) provides essentially all of the claimed limitations of the claim, including a door-lock device for locking and unlocking a door of a household appliance, such as a washing machine, a dishwasher and the like, comprising a first and a second electrical connecting terminal (including 10 and 20), a closing switch (including 30) series connected to said first connecting terminal or to said second connection terminal, and arranged to close when the door of said household appliance is closed, an actuator (including 40), connected to said first and second connecting terminals, comprising at least one coil suitable to generate a magnetic field (inherent to the design of solenoid devices, as conventional in the art), capable of causing the 
Regarding claim 1, although Rocchitelli teaches detection means, Rocchitelli does not explicitly teach the detection means being a Hall sensor connected between said first and said second terminal, and arranged in parallel with said actuator, where said Hall sensor (151) being arranged so as to detect said magnetic field of said actuator, as claimed.  However, the use of Hall sensors in this way is old and well known in the art of detection devices for providing means of sensing.  Christmann provides teaching of use of a Hall sensor for use as a means of detection, for the purpose of providing desired monitoring as an additional safety feature (see [0014] of Christmann).  It would have been obvious at the time the invention was made for one having ordinary skill in the art to have modified the device of Rocchitelli in this way, for the purpose of providing effective means of detection, so as to provide desired monitoring, which may constitute a safety feature as a benefit.
Regarding claim 2, considering the above rejection along with [0059] of Rocchitelli, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claims 4 and 9, the combination provides said actuator being operatively associated to an actuating assembly, wherein the field generated by said at least one coil causes to lock and unlock said door of said household appliance.

Claims 5-7, 11, 13, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rocchitelli in view of Christmann et al., in further view of Heydner, US Patent 4,620,735.

Regarding claims 6, element 22 of Heydner is generally V shaped with the fulcrum being at the vertex, as claimed.
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Such a modification of the claimed invention would have solved no stated problem nor produced any unexpected results.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Claims 11, 13, 14, and 16-18 are rejected with the same or similar reasoning as the above art rejections.

Allowable Subject Matter
Claims 3, 8, 10, 12, and 15, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675